EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We have issued our reports dated February 28, 2011 with respect to the consolidated financial statements and internal control over financial reporting included in the Annual Report on Form 10-K for the year ended December 31, 2010 of Acacia Research Corporation, which are incorporated by reference in this Registration Statement.We consent to the incorporation by reference in the Registration Statement of the aforementioned reports. /s/ Grant Thornton LLP Irvine, California January 13, 2012
